Exhibit 99.1 PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES EXCHANGE OFFER FOR $ ITS 5 7/8% SENIOR NOTES DUE 2024 HUNT VALLEY, MARYLAND – August 15, 2012 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced the commencement of an offer to exchange $400 million of its 5 7/8% Senior Notes due 2024 that have been registered under the Securities Act of 1933 (the “Exchange Notes”) for $400 million of its outstanding 5 7/8% Senior Notes due 2024, which were issued on March 19, 2012 in a private placement (the “Initial Notes”). The exchange offer is being conducted upon the terms and subject to the conditions set forth in the prospectus dated August 15, 2012, and the related letter of transmittal. The Exchange Notes are identical in all material respects to the Initial Notes, except that the Exchange Notes will be registered under the Securities Act of 1933 and the provisions of the Initial Notes relating to transfer restrictions, registration rights and additional interest will not apply to the Exchange Notes. The exchange offer is limited to holders of the 5 7/8% Senior Notes due 2024 issued on March 19, 2012. The exchange offer is scheduled to expire at 5:00 p.m. Eastern Time on September 20, 2012, unless extended. Initial Notes tendered pursuant to the exchange offer may be withdrawn at any time prior to the expiration date by following the procedures set forth in the exchange offer prospectus and the related letter of transmittal. Copies of the prospectus and the related letter of transmittal may be obtained from U.S. Bank National Association, which is serving as the exchange agent for the exchange offer. The address, email, telephone and facsimile number of U.S. Bank National Association are as follows: By Hand, Overnight Mail, Courier, or Registeredor Certified Mail: By Facsimile: For Information or Confirmation by Telephone: 200 International Circle Suite 3500 Hunt Valley, MD Phone: 410-427-1700 Fax: 410-427-8800 U.S. Bank National Association Corporate Trust Services 60 Livingston Avenue St. Paul, MN 55107 Attention: Specialty Finance Group Reference: Omega Healthcare Investors, Inc. (615) 495-8158 Attention: Specialty Finance Group Reference: Omega Healthcare Investors, Inc. 1-800-934-6802 ***** Omega Healthcare Investors, Inc. is a real estate investment trust investing in and providing financing to the long-term care industry.As of June 30, 2012, Omega owned or held mortgages on 433 skilled nursing facilities, assisted living facilities and other specialty hospitals with approximately 50,385 licensed beds (48,330 available beds) located in 33 states and operated by 47 third-party healthcare operating companies.In addition, Omega has four facilities currently held for sale. FOR FURTHER INFORMATION, CONTACT Bob Stephenson, CFO at (410) 427-1700 This announcement includes forward-looking statements. Actual results may differ materially from those reflected in such forward-looking statements as a result of a variety of factors, including, among other things: (i) uncertainties relating to the business operations of the operators of Omega’s properties, including those relating to reimbursement by third-party payors, regulatory matters and occupancy levels; (ii) regulatory and other changes in the healthcare sector; (iii) changes in the financial position of Omega’s operators; (iv) the ability of operators in bankruptcy to reject unexpired lease obligations, modify the terms of Omega’s mortgages, and impede the ability of Omega to collect unpaid rent or interest during the pendency of a bankruptcy proceeding and retain security deposits for the debtor’s obligations; (v) the availability and cost of capital; (vi) changes in Omega’s credit ratings and the ratings of its debt securities; (vii) competition in the financing of healthcare facilities; (viii) Omega’s ability to maintain its status as a real estate investment trust; and (ix) other factors identified in Omega’s filings with the Securities and Exchange Commission. Statements regarding future events and developments and Omega’s future performance, as well as management’s expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements.
